Title: To George Washington from William White, 1 January 1794
From: White, William
To: Washington, George


          
            Honoured & dear Sir,
            Jany 1. 1794.
          
          It appears to me, that the Way in which your benevolent Purpose expressed in your Note
            of Yesterday, may best be answered, is, by lodging the intended Donation in the Hands of
            the Treasurer of the Overseers of the poor—Mr Wm Millar in Front Street; with an Intimation, that it is expected, the Money will be distributed,
            according to the private Discretion of the Gentlemen, to the more deserving poor; &
            in Addition to the stated Allowance. My Reason for recommending this Provision, is, that
            the Overseers have occasionally under their Notice Families, for whom their Feelings
            must incline them to do more, than the legal Execution of their Trust would warrant.
          I would cheerfully, Sir, offer my personal Attention, to the Distribution of what you
            intend to bestow: But being by an annual Duty, engaged at the present Season, in
            Connection with our Church-Warden, in the distributing of sundry
            Charities among the poor Members of our Church, my Knowlege of the poor is
            proportionably greatest in that particular Line; which would occasion a partial
            Division, of what I presume to be intended in Favor of the poor of the City, generally.
            I can think of no Plan that promises so much Impartiality, as that which I have taken
            the Liberty to recommend.
          In writing to Mr Ogden, Sir, I shall pay Attention to what you desire me to express to
            him. That Gentleman has frequently endeavoured to interest me in Matters, in which I
            could not interfere with Decency, or to any useful Purpose: But I little expected, that
            he would have brought them before the President of the United States.
          Wishing you, Sir, an happy New Year; & many, very many Returns of this annual Day,
            I have the Honour to subscribe myself, Your most respectful & affectionate humble
            Servant
          
            Wm: White
          
        